UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6709 Name of Registrant: Vanguard Florida Tax-Free Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard Florida Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.9%) Florida (85.4%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/11 (14) 1,595 1,615 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 8,695 9,726 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,555 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,955 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,531 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 7,662 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,575 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.170% 9/1/11 LOC 6,700 6,700 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,225 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,614 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,420 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 16,357 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,422 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 1,000 1,084 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 5,000 5,498 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,337 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,133 Coral Gables FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 8/15/14 (Prere.) 1,855 2,119 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,615 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,275 Florida Board of Education Lottery Revenue 5.250% 1/1/19 (14) 3,330 3,528 Florida Board of Education Lottery Revenue 5.000% 7/1/20 3,560 4,204 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,339 Florida Board of Education Lottery Revenue 5.000% 1/1/22 (14) 3,640 3,768 Florida Board of Education Lottery Revenue 5.000% 7/1/22 6,165 6,945 Florida Board of Education Lottery Revenue 5.250% 7/1/24 3,070 3,432 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 (Prere.) 1,485 1,553 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,225 4,745 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,000 5,801 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 3,000 3,557 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 3,800 4,599 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 6,400 6,881 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,959 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/29 5,000 5,427 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/32 2,515 2,549 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 12,000 12,686 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,278 Florida Department of Environmental Protection & Preservation Revenue VRDO 0.180% 9/7/11 (12) 8,495 8,495 Florida Department of Transportation GO 5.000% 7/1/25 2,620 2,807 Florida Department of Transportation GO 5.000% 7/1/30 7,350 7,765 1 Florida Education System University System Improvement Revenue TOB VRDO 0.230% 9/7/11 5,390 5,390 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 955 986 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,358 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 7,175 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,261 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,281 Florida Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 2,155 2,349 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 2,000 2,153 Florida Turnpike Authority Revenue 4.500% 7/1/37 3,000 2,968 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,393 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,388 Gainesville FL Utility System Revenue VRDO 0.200% 9/1/11 5,500 5,500 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,064 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,442 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,028 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 8,762 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,191 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 2,971 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 7,570 7,154 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,162 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,239 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,706 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,016 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/38 2,500 2,587 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.150% 9/7/11 1,100 1,100 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.180% 9/7/11 2,600 2,600 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.180% 9/7/11 3,600 3,600 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,258 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 4.750% 10/1/33 1,920 1,931 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/37 4,500 4,575 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.500% 10/1/39 3,660 3,756 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/39 3,500 3,621 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,148 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.180% 9/7/11 5,300 5,300 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,518 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,661 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.130% 9/1/11 LOC 2,100 2,100 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.170% 9/1/11 LOC 10,000 10,000 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,258 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,296 Lee County FL Industrial Development Authority Health Care Facilities Revenue (Shell Point Village) 5.000% 11/15/29 4,000 3,190 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 4,090 3,904 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,350 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,024 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,038 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,202 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,160 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,057 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,525 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/37 (14) 3,655 3,566 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,052 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,818 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 9,218 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 5,765 6,445 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/31 (2) 3,000 3,186 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,225 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 6,915 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.170% 9/7/11 LOC 3,000 3,000 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/27 (14) 10,000 9,807 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 9,390 9,150 Miami-Dade County FL School Board COP 5.000% 8/1/14 (14) 1,665 1,763 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,815 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,735 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 8,547 Miami-Dade County FL School Board COP 5.000% 11/1/31 (2) 2,500 2,513 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,348 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,127 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,920 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,433 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/34 3,500 3,619 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 4,856 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.310% 9/7/11 (4) 6,000 6,000 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,032 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 2,034 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,714 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,628 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 8,207 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,507 Orange County FL Industrial Development Authority Revenue (Catholic Charities of Central Florida Inc. & Diocese of Orlando Projects) VRDO 0.290% 9/1/11 LOC 900 900 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,300 Orange County FL School Board COP 5.000% 8/1/32 (14) 8,000 8,094 Orange County FL School Board COP VRDO 0.210% 9/7/11 LOC 1,685 1,685 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 10,000 9,934 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,536 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 10,304 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,300 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,120 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,046 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,464 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 2,000 2,028 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,599 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 3,936 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,677 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,279 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,591 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 5,520 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,769 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,084 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 8,190 8,575 Palm Beach County FL School Board COP 5.250% 8/1/18 (4) 2,300 2,379 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,525 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,074 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/25 (13) 3,370 3,771 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/27 (13) 1,000 1,101 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,407 2 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 2,000 2,099 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,087 Polk County FL School Board COP VRDO 0.120% 9/1/11 LOC 650 650 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,150 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,867 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,178 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,056 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,972 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,096 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,339 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,072 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,844 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,332 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 1,765 1,807 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,611 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,477 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,068 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,102 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,277 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,533 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,390 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 4,921 St. John's County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,305 1,351 St. John's County FL Ponte Verda Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,721 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 4,992 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,204 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,063 Sunrise FL Utility System Revenue 5.200% 10/1/22 (ETM) 7,255 8,642 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,569 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.180% 9/7/11 LOC 5,000 5,000 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,562 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,292 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,085 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,552 New York (2.3%) Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,203 New York City NY GO 5.000% 8/1/35 1,500 1,589 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,098 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,629 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,540 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,137 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,180 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,144 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,066 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,098 Puerto Rico (1.9%) Puerto Rico GO 5.250% 7/1/19 775 793 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 4,380 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 11,900 12,181 Texas (1.0%) Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,862 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,134 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,151 San Antonio TX GO 4.000% 8/1/14 1,000 1,101 Texas State University System Revenue 5.000% 3/15/42 2,000 2,096 Georgia (1.0%) Georgia GO 5.000% 7/1/29 2,000 2,269 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,583 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,483 Pennsylvania (1.0%) Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,516 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,096 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,262 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,028 Massachusetts (0.9%) Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,645 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,884 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,073 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,562 California (0.9%) California GO 5.000% 6/1/37 (1) 2,500 2,493 California GO 6.000% 11/1/39 1,500 1,641 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,569 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,167 North Carolina (0.6%) North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 2,916 Wake County NC GO 4.000% 2/1/14 2,000 2,176 Washington (0.5%) University of Washington Revenue 5.000% 4/1/19 2,000 2,431 Washington GO 5.000% 8/1/35 2,000 2,142 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,750 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,400 South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,443 Illinois (0.4%) Chicago IL O'Hare International Airport Revenue 6.500% 1/1/41 3,000 3,377 New Hampshire (0.4%) New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,295 Wisconsin (0.3%) Wisconsin GO 5.000% 5/1/13 2,750 2,966 Maryland (0.3%) Maryland GO 5.000% 8/1/15 2,425 2,845 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,684 New Jersey (0.3%) New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,269 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,162 Connecticut (0.2%) Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,139 Virginia (0.1%) Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,061 Total Tax-Exempt Municipal Bonds (Cost $854,036) Total Investments (98.9%) (Cost $854,036) Other Assets and Liabilities-Net (1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $11,390,000, representing 1.3% of net assets. 2 Securities with a value of $262,000 have been segregated as initial margin for open futures contracts. Florida Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Florida Long-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of August 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 890,280 — Futures Contracts—Assets 1 11 — — Futures Contracts—Liabilities 1 (11) — — Total — 890,280 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Florida Long-Term Tax-Exempt Fund At August 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note December 2011 (49) (10,805) 1 5-Year U.S. Treasury Note December 2011 84 10,294 4 10-Year U.S. Treasury Note December 2011 (28) (3,613) 5 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2011, the cost of investment securities for tax purposes was $855,058,000. Net unrealized appreciation of investment securities for tax purposes was $35,222,000, consisting of unrealized gains of $42,641,000 on securities that had risen in value since their purchase and $7,419,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FLORIDA TAX-FREE FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FLORIDA TAX-FREE FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 20, 2011 VANGUARD FLORIDA TAX-FREE FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 20, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
